DETAILED ACTION
This is in response to the applicant’s communication filed on 12/21/2021 wherein:
Claims 1-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a monitoring device to monitor navigation trajectories...,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Specification 11).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claim 7 recites a method, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of monitoring navigation trajectories, analyzing information by detecting vessels that have been within a predetermined distance for a predetermined time, and determining a likelihood of an offshore trade are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the system uses “a monitoring device” (claims 1 and 7), “a server including at least one processor and a memory device” (claim 1), and “a processor and memory” (claim 7), nothing in the claim elements precludes the limitations from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of monitoring navigation trajectories, analyzing information by detecting vessels that have been within a predetermined distance for a predetermined time, and determining a likelihood of an offshore trade are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a monitoring device and computer hardware.  The computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “receive” limitation of claim 1 may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the monitoring, analyzing, and determining steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “receive” limitation) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-6 and 8-13 merely add further details of the abstract steps/elements recited in claims 1 and 7 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-6 and 8-13 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the element of generating a list of owned products, and the additional element of a terminal, which is a generic computer element, similar to those discussed above, and does not include a practical application or significantly more than the abstract idea.

Dependent claim 3 further limits the abstract idea by introducing the element of providing the terminal on each vessel, and does not include a practical application or significantly more than the abstract idea.

Dependent claim 4 further limits the abstract idea by introducing the elements of a table, verifying a place of production, extracting a catchable product from the table, and comparing the catchable product with the products included in the list of owned products, and the additional element of a verification unit, which is a generic computer element, similar to those discussed above, and does not include a practical application or significantly more than the abstract idea.

Dependent claim 5 further limits the abstract idea by introducing the element of verifying the place of production of the product by calculating a navigation trajectory of another vessel, extracting a catchable product for the other vessel from the table, and comparing the catchable product with the owned products list, and does not include a practical application or significantly more than the abstract idea.

Dependent claim 6 further limits the abstract idea by introducing the elements of generating order information and providing a product information item that has been verified and matched, and does not include a practical application or significantly more than the abstract idea.

Dependent claims 8-13 include similar limitations to those above and are rejected on the same basis.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
WITHDRAWN, in light of Applicant’s amendments and remarks.








Response to Arguments
Examiner thanks Applicant for pointing to support in the Specification for the claim amendments.

1. Formalities
Examiner enters the amendment to the Specification which is directed to amending the title.

2. Claim Rejections 101
First Part (Step 2A) – Claims 1-13 are not directed to a Patentable Subject Matter
Prong One
Applicant argues that the claims do not recite limitations that can be performed in the mind, particularly the limitation of monitoring multiple vessels sailing on the sea.  Remarks 9.  Examiner respectfully disagrees.  Examiner notes that, for example, the Navy monitored the location of multiple vessels on the sea prior to the use of computers.  Using radio technology, the Navy tracked the location of its vessels without the use of satellites or computers.  Further, tracking ships by hand may still be performed today, by entering ships’ coordinates on a map at a desired time interval, using latitude and longitude.  Applicant seems to be arguing that the number of ships being tracked would mean that a person cannot practically perform the tracking.  Examiner respectfully disagrees.  The number of ships being monitored is claimed as “a plurality” which could mean 2 or more ships.  A person could easily track 2 ships using paper and pencil.  

Applicant provides the example of using a satellite to monitor the vessels and argues that, in the example of a satellite, “a human mind is not equipped to observe an area of a sea and discern multiple vessels at an altitude of a satellite.”  Remarks 9.  Examiner notes that a satellite is not claimed.   Limitations from the Specification cannot be read into the claims.  Further, Examiner notes that a claim that requires a computer may still recite a mental process (see MPEP 2106.04(a)(2)). 

Applicant then argues that the claims do not fall into the certain methods of organizing human activity grouping, in that the limitations do not direct or control human activity related to an offshore trade or seek to control offshore trading between vessels using rules, filtering, budget, or other means.  Remarks 10-11.  Examiner respectfully disagrees.  The claims themselves do not have to expressly create an agreement or obligation between the parties in order to be directed to a commercial or legal interaction.  The technical field of the invention is stated as “[t]he present invention relates to a trading 
system and a trading method, for example, a trading system and a trading method of marine products.”  Specification 1.  Further, the invention “facilitates trading by transmitting information on caught marine products from a vessel to a manager terminal.”  Specification 2.  As such, the invention is directed to commercial or legal interactions including sales activities or behaviors.  

Prong Two
Applicant argues that the pending claims are similar to McRO in that the pending claims recite an improvement to systems for detecting offshore trades.  Remarks 11-12.  Examiner respectfully disagrees.  McRO provided an improvement to computer technology by improving computer animation in a way that was not previously possible.  This is unlike the instant invention which uses conventional computers in a conventional manner and has not provided an improvement to technology.  Applicant alleges that there is an improvement to detecting offshore trades, but this is not a technology, unlike McRO’s improvement to a computer’s ability to perform an animation task.  Automating a task that was not previously automated does not necessarily provide subject matter eligibility.  Further, detecting offshore trades is a business process, performed to facilitate a trade/sale of marine products.  Specification 2.  Examiner notes that the sort of technology contemplated by McRO was the improvement to the computer itself.  Other examples of improvements to technology can be found in MPEP 2106.05(a).

Second Part (Step 2B) – The Claims do not provide significantly more than the abstract idea
Applicant argues that the combination of limitations in the claims amounts to significantly more than the abstract idea because the combination improves the technology of detecting offshore trades.  Remarks 14.  Examiner respectfully disagrees.  As is explained above, detecting offshore trades is not a technology.  

3. Claim Rejections – 35 USC 112
Withdrawn, in light of the amendments and Applicant’s remarks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689